ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_02_FR.txt.                                                                                                  163




                           OPINION INDIVIDUELLE DE M. LE JUGE OWADA

                 [Traduction]

                                                 table des matières

                                                                                          Paragraphes

                     I. L’autorité de la chose jugée                                           1-32
                       A. Définition et portée de la chose jugée                                1-9
                       B. Eléments de contexte motivant la décision à laquelle la Cour
                          est parvenue dans son arrêt de 2012                                 10-16
                       C. Ce que la Cour a en fait tranché dans son arrêt de 2012             17-31
                             i) Le raisonnement développé dans la partie IV de l’arrêt        18-24
                            ii) L’économie de l’arrêt de 2012                                 25-29
                           iii) La charge de la preuve                                        30-31
                       D. Conclusion                                                             32
                 II. Question de savoir si la Colombie peut se prévaloir de la
                     CNUDM à l’égard du Nicaragua                                             33-39



                                         I. L’autorité de la chose jugée

                                     A. Définition et portée de la chose jugée
                    1. Je fais miennes les conclusions auxquelles la Cour est parvenue en
                 l’espèce, telles qu’énoncées dans le dispositif de l’arrêt. Je tiens néanmoins
                 à joindre à celui‑ci l’exposé de mon opinion individuelle, afin d’expliciter
                 mon propre raisonnement sur la question de l’autorité de la chose jugée,
                 et de revenir sur certains points de droit importants qui me semblent
                 avoir été insuffisamment développés dans l’arrêt.
                    2. La Cour, dans ce dernier, relève à bon droit que « le principe de
                 l’autorité de la chose jugée … est un principe général de droit qui protège
                 en même temps la fonction judiciaire d’une cour ou d’un tribunal et les
                 parties à une affaire qui a donné lieu à un jugement définitif et sans
                 recours » (arrêt, par. 58). Rappelons, même si la précision est superféta‑
                 toire, que la condition préalable à l’application de ce principe, ainsi que
                 définie par le juge Anzilotti dans son célèbre dictum, est celle de l’identité
                 de trois éléments traditionnels : « persona, petitum [et] causa petendi »
                 (Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927,
                 C.P.J.I. série A no 13, opinion dissidente du juge Anzilotti, p. 23). Il est

                                                                                                  67




7 CIJ1093.indb 131                                                                                      15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)                164

                 admis, en l’espèce, que cette condition essentiellement formelle est bien
                 remplie, dans la mesure où l’identité de ces éléments indispensables n’a
                 pas été mise en doute par les Parties et n’est dès lors pas en cause.
                    3. La question plus fondamentale que soulève selon moi la présente
                 espèce est celle de savoir si la décision à laquelle la Cour a abouti dans son
                 arrêt de 2012 est constitutive d’un « prononcé final et définitif » auquel il
                 faudrait attribuer l’effet de chose jugée. En d’autres termes, ce qui est en
                 cause, c’est la portée de la chose jugée. Il est généralement admis, dans la
                 jurisprudence des juridictions nationales et internationales, que l’effet de la
                 chose jugée ne s’attache qu’à un jugement définitif, dans lequel « une ins‑
                 tance judiciaire détermine une fois pour toutes les droits et obligations des
                 parties à une affaire », et par l’effet duquel une « question est définitivement
                 réglée par voie de décision judiciaire » (Black’s Law Dictionary, 9e éd.,
                 p. 918, 1425) [traduction du Greffe]). Dans le même esprit, la Cour a écrit :
                        « Selon ce principe [de l’autorité de la chose jugée], les décisions de la
                      Cour sont non seulement obligatoires pour les parties, mais elles sont
                      définitives, en ce sens qu’elles ne peuvent être remises en cause par les
                      parties pour ce qui est des questions que ces décisions ont tranchées… »
                      (Application de la convention pour la prévention et la répression du crime
                      de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                      C.I.J. Recueil 2007 (I), p. 90, par. 115 ; les italiques sont de moi.)
                 Corollaire obligé de cette règle, « [s]i un point n’a en fait pas été tranché,
                 ni expressément ni par implication logique, l’arrêt n’a pas force de chose
                 jugée sur celui‑ci » (ibid., p. 95, par. 126).
                    4. La Cour a déjà eu affaire à une situation quelque peu semblable à
                 celle qui nous occupe ici, où s’est trouvée posée la question de la portée
                 de l’autorité de la chose jugée qu’il convenait de reconnaître à un arrêt.
                 L’affaire du Droit d’asile (Colombie/Pérou), sur laquelle elle était appelée
                 à statuer en 1950, mettait en cause l’asile diplomatique que le Gouver­
                 nement colombien avait accordé à un réfugié politique, Víctor
                 Raúl Haya de la Torre, dans son ambassade à Lima, en dépit des protes‑
                 tations du Gouvernement péruvien. Dans son arrêt de 1950, la Cour a
                 tranché les questions juridiques générales liées à la licéité de cet asile, qui
                 avaient été soulevées par les parties, tout en notant qu’il n’avait été « ques‑
                 tion de la remise éventuelle du réfugié … ni dans la correspondance diplo‑
                 matique produite par [celles‑ci], ni à un moment quelconque de la présente
                 instance » (Droit d’asile (Colombie/Pérou), arrêt, C.I.J. Recueil 1950,
                 p. 280). Sitôt après le prononcé de cet arrêt, la Colombie en a demandé
                 l’interprétation au titre de l’article 60 du Statut, aux fins de savoir si la
                 remise du réfugié politique était requise de son gouvernement. La Cour
                 s’est gardée de répondre sur ce point, indiquant qu’elle ne pouvait « que
                 se référer à ce qu’elle a[vait] déclaré en termes absolument précis dans son
                 [précédent] arrêt[, à savoir que] cette question [était] restée entièrement en
                 dehors des demandes des Parties. L’arrêt n’a aucunement statué sur elle et
                 ne pouvait le faire. » (Demande d’interprétation de l’arrêt du 20 novembre
                 1950 en l’affaire du droit d’asile (Colombie c. Pérou), arrêt, C.I.J. Recueil

                                                                                               68




7 CIJ1093.indb 133                                                                                   15/02/17 08:28

                        délimitation du plateau continental (op. ind. owada)              165

                 1950, p. 403.) La Colombie a alors introduit une nouvelle instance pour
                 éclaircir cette question. Dans l’arrêt rendu en 1951 en l’affaire Haya de la
                 Torre, la Cour a indiqué que « l’arrêt d[e 1950] n’a[vait] pas statué sur la
                 question de la remise du réfugié [et que, p]ar conséquent, il n’y a[vait] pas
                 chose jugée en ce qui concern[ait] la question de la remise » (Haya de la
                 Torre (Colombie c. Pérou), arrêt, C.I.J. Recueil 1951, p. 80). D’après
                 l’analyse d’un éminent commentateur, l’arrêt de 1950 illustre une situa‑
                 tion où « le problème n’était pas celui de l’existence d’un arrêt définitif,
                 mais celui de la portée de la force contraignante s’attachant à une déci‑
                 sion. La Cour, dans cet arrêt, n’a pas réglé le différend, pour la simple
                 raison que les moyens présentés par les parties étaient insuffisants à cet
                 effet. » (Shabtai Rosenne, The Law and Practice of the International
                 Court : 1920‑2005, 2006, vol. III, p. 1603.) Il pourrait être argué qu’une
                 subtile distinction existe entre cette affaire et la présente espèce, dans la
                 mesure où la question spécifique en cause était « restée en dehors » de la
                 procédure de 1950. Toutefois, l’élément déterminant réside en ceci que la
                 Cour n’ayant pu, dans les deux cas, trouver dans les moyens des parties
                 des éléments suffisants pour lui permettre de trancher, sa décision n’avait
                 pas force de chose jugée.
                    5. La question de la portée de l’autorité de la chose jugée s’est égale‑
                 ment trouvée posée dans le cadre de la phase de l’affaire de la Convention
                 sur le génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro) consacrée
                 au fond, quoiqu’elle ait donné lieu à une réponse fort différente, qui
                 mérite également d’être relevée ici. Dans l’arrêt rendu en 1996 au stade
                 préliminaire, la Cour, ayant rejeté l’ensemble des exceptions préliminaires
                 d’incompétence soulevées par le défendeur, la Yougoslavie (Serbie‑­
                 et‑Monténégro), et jugé recevable la requête du demandeur (la Bosnie‑­
                 Herzégovine), avait estimé qu’elle « p[ouvait] désormais procéder à
                 l’examen du fond de l’affaire sur cette base » (Application de la convention
                 pour la prévention et la répression du crime de génocide (Bosnie‑­Herzégovine
                 c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
                 p. 622, par. 46). Dans la suite de la procédure, toutefois, le défendeur a
                 fait valoir que, faute de s’être prononcée sur le défaut de jus standi dont il
                 se prévalait, la Cour était empêchée de statuer au fond : il affirmait en
                 substance qu’il n’avait pas assuré la continuité de la République fédéra‑
                 tive socialiste de Yougoslavie, et n’était dès lors pas partie à la Conven‑
                 tion sur le génocide ni au Statut de la Cour à la date de l’introduction de
                 l’instance — position qui avait été celle de la Cour dans ses arrêts de 2004
                 sur la Licéité de l’emploi de la force (Serbie‑et‑Monténégro c. Belgique et
                 al.). Dans l’arrêt de 2007 sur le fond, la question qui s’est trouvée posée
                 était celle de savoir si ce point avait été tranché dans l’arrêt de 1996. Ainsi
                 formulée, elle mettait en cause la portée de la chose jugée s’attachant à
                 l’arrêt de 1996 (Application de la convention pour la prévention et la répres-
                 sion du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro),
                 arrêt, C.I.J. Recueil 2007 (I), p. 101, par. 140).
                    6. Or, bien que la question du jus standi n’eût pas expressément été
                 soulevée en tant que telle par les parties dans le cadre de la procédure

                                                                                           69




7 CIJ1093.indb 135                                                                                 15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)                  166

                 ayant abouti à l’arrêt de 1996, la Cour, dans son arrêt de 2007, a estimé
                 qu’elle l’avait tranchée, puisqu’elle n’aurait pu décider de rejeter les excep‑
                 tions préliminaires du défendeur sur la compétence ratione personae,
                 ratione materiae et ratione temporis sans avoir au préalable établi la qua‑
                  lité pour agir du défendeur (voir, pour plus de précisions, C.I.J. Recueil
                  2007 (I), opinion individuelle de M. le juge Owada, p. 296, par. 33).
                     7. Si je fais référence à cette affaire, c’est parce qu’elle a donné lieu à
                  une situation singulière, où la Cour a, semble‑t‑il, estimé qu’une question
                  qui n’avait pas été soulevée par les parties, ni expressément traitée dans
                 son précédent arrêt, avait de fait été tranchée par elle, en dépit de la déci‑
                  sion apparemment contradictoire à laquelle elle était parvenue dans les
                  affaires de 2004 relatives à la Licéité de l’emploi de la force. (Il est clair que
                  ce précédent n’avait pas force de chose jugée pour l’affaire tranchée
                  en 2007, bien qu’il eût pu avoir des implications stare decisis pour la ques‑
                 tion à l’examen en 2007 (exceptions préliminaires, arrêt, C.I.J. Recueil
                  2004 (III), p. 1337, par. 76).) La Cour a donc estimé que la question du
                  jus standi du défendeur en l’affaire de la Convention sur le génocide tom‑
                 bait sous le coup de la chose jugée. Ce prononcé doit toutefois être consi‑
                 déré comme une exception, se justifiant par l’économie spécifique de
                 décisions relatives à la compétence.
                     8. Ces affaires illustrent la difficulté qu’il y a à apprécier ce qui, dans
                 un arrêt antérieur, relève de l’autorité de la chose jugée. En la présente
                 espèce, la Cour devait donc essentiellement, pour se prononcer sur la troi‑
                 sième exception préliminaire de la Colombie, déterminer si elle avait, dans
                 le point du dispositif de son arrêt de 2012 relatif à la demande de plateau
                 continental étendu soumise par la République du Nicaragua, tel qu’inter‑
                 prété à la lumière du contexte complexe dans lequel celle‑ci s’inscrivait,
                 formulé une décision concluante et finale opposable aux Parties. Pour ce
                 faire, elle pouvait prendre en compte le raisonnement développé dans les
                 motifs, pour autant qu’il soit indispensable à la compréhension du dispo‑
                 sitif, étant entendu que, « si une question se pose quant à la portée de
                 l’autorité de la chose jugée qui s’attache à un arrêt, elle doit être tranchée
                 compte tenu du contexte dans lequel l’arrêt a été rendu » (Application de
                 la convention pour la prévention et la répression du crime de génocide
                 (­ Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil
                 2007 (I), p. 95, par. 125). Pour pouvoir répondre à la question ici posée,
                 il faut donc, me semble‑t‑il, commencer par examiner le contexte dans
                 lequel le Nicaragua a reformulé sa demande en 2007, et eu égard auquel
                 le point du dispositif en cause a été adopté. C’est à cette seule condition
                 que l’on pourra dûment appréhender la décision de la Cour sur les
                 ­prétentions maritimes du Nicaragua qui se trouve exposée dans ce point
                  du dispositif (par. 251 3)) et le raisonnement qui la sous‑tend.
                     9. Sur cette question d’ordre méthodologique, j’en viens donc à la
                  conclusion que l’on ne peut cerner avec certitude la signification et la por‑
                  tée précises de l’arrêt de 2012, et, partant, déterminer si la demande sou‑
                  mise par le Nicaragua en la présente espèce est recevable ou si elle tombe
                  sous le coup de la chose jugée, qu’en examinant le contexte dans lequel le

                                                                                                 70




7 CIJ1093.indb 137                                                                                     15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)                                                   167

                 dispositif a été conçu, ainsi que le raisonnement suivi par la Cour et l’éco‑
                 nomie générale de l’arrêt.

                      B. Eléments de contexte motivant la décision à laquelle la Cour
                                   est parvenue dans son arrêt de 2012
                    10. Pour éclaircir cette situation, il me semble nécessaire de revenir sur
                 l’origine du présent problème, qui réside dans l’évolution de la demande
                 du Nicaragua. Celui‑ci a en effet reformulé sa prétention sur le plateau
                 continental après le prononcé de l’arrêt de 2007 sur les exceptions prélimi‑
                 naires, et c’est à cette demande reformulée que se rapporte maintenant la
                 troisième exception de la Colombie.
                    11. Dans sa requête initiale du 6 décembre 2001 en l’affaire du Diffé-
                 rend territorial et maritime (Nicaragua c. Colombie), le Nicaragua, Etat
                 demandeur, avait formulé une conclusion en ces termes :
                         « En conséquence, la Cour est priée :
                     �����������������������������������������������������������������������������������������������������������������
                         Deuxièmement, à la lumière des conclusions auxquelles elle sera
                     parvenue concernant le titre revendiqué [ci‑dessus], de déterminer le
                     tracé d’une frontière maritime unique entre les portions de plateau
                     continental et les zones économiques exclusives relevant respective‑
                     ment du Nicaragua et de la Colombie, conformément aux principes
                     équitables et aux circonstances pertinentes que le droit international
                     général reconnaît comme s’appliquant à une délimitation de cet
                     ordre. » (Différend territorial et maritime (Nicaragua c. Colombie),
                     requête de la République du Nicaragua, p. 9, par. 8.)
                 Le Nicaragua a conservé cette formulation dans son mémoire du
                 28 avril 2003 (ibid., mémoire de la République du Nicaragua, p. 265‑267,
                 par. 3.39).
                   12. Toutefois, le Nicaragua a brusquement modifié ses conclusions
                 dans sa réplique du 18 septembre 2009, en y introduisant le point désor‑
                 mais dit I 3). Dans les conclusions finales dont il a donné lecture au terme
                 de l’audience du 1er mai 2012, il formulait ainsi sa demande :

                         « I. [La République du Nicaragua p]rie la Cour de dire et juger :
                     �����������������������������������������������������������������������������������������������������������������
                     3) que, dans le cadre géographique et juridique constitué par les côtes
                          continentales du Nicaragua et de la Colombie, la méthode de déli‑
                          mitation à retenir consiste à tracer une limite opérant une division
                          par parts égales de la zone du plateau continental où les droits des
                          deux Parties sur celui‑ci se chevauchent. » (Différend territorial et
                          maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II),
                          p. 636, par. 17.)
                   13. La Colombie, Etat défendeur, a excipé à cet égard que cette nou‑
                 velle formulation avait « transformé du tout au tout l’objet du différend

                                                                                                                                   71




7 CIJ1093.indb 139                                                                                                                        15/02/17 08:28

                        délimitation du plateau continental (op. ind. owada)              168

                 que le Nicaragua a[vait initialement] demandé à la Cour de trancher », et
                 plaidé l’irrecevabilité de cette nouvelle demande (CR 2012/12, p. 44,
                 par. 2 (Bundy)). Il a notamment été avancé que ce changement radical de
                 la position du demandeur ne s’était concrétisé qu’en fin d’année 2007,
                 plus de six ans après l’introduction de l’affaire initiale, apparemment à la
                 suite de l’arrêt rendu cette année‑là au stade des exceptions préliminaires,
                 et que la nature de la demande s’en était trouvée radicalement modifiée
                 (Différend territorial et maritime (Nicaragua c. Colombie), exceptions
                 préliminaires, arrêt, C.I.J. Recueil 2007 (II)).
                    14. Dans son arrêt de 2012, la Cour a toutefois décidé de déclarer
                     « recevable la demande formulée par la République du Nicaragua au
                     point I. 3) de ses conclusions finales, par laquelle celle‑ci la prie de
                     dire et juger que, « dans le cadre géographique et juridique constitué
                     par les côtes continentales du Nicaragua et de la Colombie, la
                     méthode de délimitation à retenir consiste à tracer une limite opérant
                     une division par parts égales de la zone du plateau continental où les
                     droits des deux Parties sur celui‑ci se chevauchent » » (C.I.J. Recueil
                     2012 (II), p. 719, par. 251 2)).
                    15. J’ai quant à moi voté contre cette conclusion de la Cour, ayant
                 estimé, comme je l’ai indiqué alors dans mon opinion dissidente, que la
                     « spécificité d[e l’affaire à l’examen] résid[ait] en ceci que le deman‑
                     deur a[vait] tenté [non pas de reformuler la demande qu’il avait sou‑
                     mise à la Cour dans sa requête, mais] de substituer à la formulation
                     initiale de [cette] demande [originelle] le libellé, nouveau et manifes‑
                     tement distinct, d’une demande en rapport avec le différend existant »
                     (ibid., opinion dissidente de M. le juge Owada, p. 722, par. 6).
                    16. L’élément déterminant de l’arrêt sur ce point réside en ceci que la
                 Cour a estimé que, « bien qu’elle repos[ât] sur des fondements juridiques
                 différents, la nouvelle demande se rapport[ait] toujours à la délimitation
                 du plateau continental » (ibid., p. 665, par. 111). Il est donc logique de
                 penser que la Cour, en admettant la recevabilité de la conclusion du Nica‑
                 ragua, estimait qu’il lui faudrait dûment traiter au fond, dans son arrêt,
                 l’ensemble des questions soulevées par la demande reformulée.


                         C. Ce que la Cour a en fait tranché dans son arrêt de 2012
                    17. L’on peut ainsi considérer que la Cour, en 2012, a jugé recevable,
                 du point de vue de la procédure, la nouvelle formulation de la conclusion
                 énoncée par le demandeur, avec pour implication juridique qu’il lui fau‑
                 drait en examiner la substance dans le cadre de l’arrêt au fond. Toutefois,
                 la Cour n’était pas alors à même de se livrer à un tel examen, et elle s’en
                 est de fait abstenue. Comme le révèle clairement le texte final de l’arrêt
                 de 2012, elle a en définitive estimé qu’elle n’était pas, au stade où elle se
                 trouvait, « en mesure » d’examiner du point de vue du fond la demande du

                                                                                           72




7 CIJ1093.indb 141                                                                               15/02/17 08:28

                        délimitation du plateau continental (op. ind. owada)               169

                 Nicaragua tendant à la délimitation d’un plateau continental étendu
                 (C.I.J. Recueil 2012 (II), p. 669, par. 129). Je souhaiterais revenir sur plu‑
                 sieurs raisons qui lui interdisaient nécessairement de se prononcer défini‑
                 tivement au fond sur cette demande.

                 i) Le raisonnement développé dans la partie IV de l’arrêt
                    18. La position de la Cour se dégage en premier lieu clairement du
                 raisonnement exposé dans la partie IV de l’arrêt. Ayant conclu, dans la
                 partie précédente, à la recevabilité de la demande du Nicaragua tendant à
                 la délimitation d’un plateau continental au‑delà de 200 milles marins, la
                 Cour passe à l’« examen » de cette demande (ibid., p. 665). Toutefois, au
                 moment d’entamer cet examen, elle prend soin de préciser dès l’abord que
                 c’est à la « question de savoir si elle est en mesure de tracer » la délimita‑
                 tion du plateau continental proposée par le Nicaragua qu’elle va s’intéres‑
                 ser (ibid., p. 665, par. 113 ; les italiques sont de moi).
                    19. Cette précision liminaire donnerait à penser que la Cour n’était pas
                 nécessairement prête à se livrer à l’examen rigoureux des questions en jeu
                 auquel il lui eût fallu procéder pour pouvoir se prononcer au fond de
                 manière définitive sur la substance de la demande. Elle reproduit certes
                 dans son arrêt les arguments avancés de part et d’autre, mais s’abstient
                 clairement de les soumettre à une analyse indépendante. Elle fait état de
                 certains points d’accord entre les Parties, des principaux arguments du
                 Nicaragua quant au fond de sa demande de plateau continental étendu
                 (ibid., p. 666‑667, par. 119‑121), et de ceux que la Colombie lui oppose
                 (ibid., p. 667‑668, par. 122‑124), et, plus précisément, rappelle les alléga‑
                 tions de chacune des Parties en ce qui concerne : a) l’existence, d’un point
                 de vue factuel, d’un plateau continental étendu en tant que prolongement
                 naturel du continent nicaraguayen dans la mer des Caraïbes ; b) la ques‑
                 tion de savoir si les procédures prévues à l’article 76 de la convention des
                 Nations Unies sur le droit de la mer (ci‑après la « CNUDM ») trouvent à
                 s’appliquer ; c) la méthode à appliquer pour délimiter la zone de chevau‑
                 chement de portions de plateau continental, l’une des méthodes préconi‑
                 sées étant fondée sur le critère du prolongement naturel et l’autre, sur
                 celui de la distance. En revanche, elle n’entreprend pas d’analyser ou
                 d’examiner ces allégations pour se forger sa propre opinion sur les ques‑
                 tions ainsi soulevées concrètement.
                    20. Il est intéressant de relever que la Cour, dans son arrêt de 2012, ne
                 s’est pas, en ce qui concerne la demande du Nicaragua, contentée de
                 reproduire les arguments avancés par chacune des Parties. Mais elle s’est
                 bornée, à propos des moyens invoqués par le Nicaragua à l’appui de sa
                 demande visant la délimitation d’un plateau continental s’étendant
                 au‑delà de 200 milles marins, à confirmer que, dans la jurisprudence, il
                 n’avait jamais été « question de déterminer les limites extérieures d’un pla‑
                 teau continental au‑delà de 200 milles marins », en relevant que le Nicara‑
                 gua lui‑même avait manqué d’établir l’existence d’un quelconque
                 précédent où cette question se fût posée (ibid., p. 668, par. 125).

                                                                                            73




7 CIJ1093.indb 143                                                                                15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)               170

                    21. Il est certain que, s’agissant d’une demande telle que celle qui se
                 trouve ici en cause, relative à un droit à un plateau continental s’étendant
                 au‑delà de 200 milles marins, force est d’examiner et de prendre en compte
                 nombre de faits et d’éléments juridiques complexes pour pouvoir se pro‑
                 noncer de manière concluante sur les droits et devoirs mis en jeu. Typi‑
                 quement, pareil examen suppose notamment de procéder : a) à une
                 inspection rigoureuse des formations géologiques et géomorphologiques
                 de la zone en litige, en vue d’établir le cas échéant l’existence de droits
                 concurrents entre le Nicaragua et la Colombie, et b) à une vérification de
                 l’exactitude des prétentions du Nicaragua quant à l’existence de la marge
                 continentale et à ses limites ; ainsi que de déterminer c) si la Cour peut
                 retenir une ligne médiane comme méthode de délimitation des zones de
                 chevauchement des prétentions de la Colombie (fondées sur le principe de
                 la distance) et du Nicaragua (fondées sur le principe du prolongement
                 naturel), comme le propose ­celui-ci ; d) si l’article 76 de la CNUDM, et
                 notamment les dispositions de ses paragraphes 4‑9, est applicable dans
                 son ensemble ; et enfin e) si la Commission des limites du plateau conti‑
                 nental doit avoir examiné la demande avant que la Cour ne puisse procé‑
                 der à la délimitation.
                    22. Toutefois, dans l’arrêt de 2012, après avoir évoqué les arguments
                 avancés de part et d’autre, et sans les analyser plus avant, la Cour écrit
                 simplement qu’elle « n’est pas en mesure de délimiter les portions du pla‑
                 teau continental relevant de chacune des Parties, comme le lui demande le
                 Nicaragua, même en utilisant la formulation générale proposée par ce
                 dernier » (C.I.J. Recueil 2012 (II), p. 669, par. 129). Elle en décide ainsi
                 sans avoir soumis les questions factuelles et juridiques à l’examen au fond
                 qu’il lui eût fallu mener à bien pour pouvoir se prononcer sur le droit
                 revendiqué. Elle ne fait qu’une brève référence au fait que « le Nicaragua
                 n’a … pas, dans [l’]instance [en question], apporté la preuve que sa marge
                 continentale s’étend[ait au‑delà de] 200 milles marins », sans du tout pré‑
                 ciser quelles en sont les implications du point de vue de la charge de la
                 preuve (ibid.).
                    23. Dans ces circonstances, l’obligation imposée au Nicaragua par l’ar‑
                 ticle 76 de la CNUDM à laquelle la Cour fait référence ne doit pas, selon
                 moi, être considérée comme étant de nature purement procédurale. Le
                 raisonnement montre au contraire clairement que la condition consistant
                 à soumettre des informations à la Commission des limites du plateau
                 continental prévue à l’article 76 est un élément déterminant, indispensable
                 pour permettre à la Cour de trancher les questions soulevées par les Par‑
                 ties. Il ne peut être procédé à une délimitation en l’absence de chevauche‑
                 ment de droits, et le Nicaragua doit donc établir l’existence de son droit à
                 un plateau continental s’étendant au‑delà de 200 milles marins. Pour ce
                 faire, il peut, et il lui faut, soumettre des informations détaillées à la Com‑
                 mission des limites du plateau continental, exigence qui — quoique d’au‑
                 cuns puissent en penser — n’est pas une simple exigence procédurale.
                    24. Dans ces circonstances, il me paraît impossible de tirer de la par‑
                 tie IV de l’arrêt de 2012 la conclusion très générale que la Cour aurait

                                                                                             74




7 CIJ1093.indb 145                                                                                 15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)               171

                 rendu une décision définitive et contraignante au fond qui pourrait être
                 tenue pour chose jugée. Au contraire, voici ce qu’elle a dit :
                         « Compte tenu de ce qui précède, il n’y a pas lieu pour la Cour
                      d’examiner l’un quelconque des autres arguments avancés par les Par‑
                      ties, comme celui de savoir si la délimitation d’une zone de chevauche‑
                      ment de droits dans laquelle l’une des parties revendique un plateau
                      continental étendu est susceptible de porter atteinte au droit à un pla‑
                      teau continental dont l’autre partie peut se prévaloir sur une distance
                      de 200 milles marins. » (C.I.J. Recueil 2012 (II), p. 669‑670, par. 130.)
                 C’est au terme de ce raisonnement que la Cour reprend dans le dispositif
                 de l’arrêt de 2012 la conclusion à laquelle elle était déjà parvenue à la fin
                 de la partie IV de cet arrêt, à savoir « qu’elle ne peut accueillir la demande
                 formulée par la République du Nicaragua au point I. 3) de ses conclu‑
                 sions finales » (ibid., p. 719, par. 251 3)).

                 ii) L’économie de l’arrêt de 2012
                    25. En second lieu, la position de la Cour ressort clairement de la dif‑
                 férence de traitement que celle‑ci réserve dans son arrêt de 2012 a) à la
                 demande du Nicaragua tendant à la délimitation de son plateau continen‑
                 tal au‑delà de 200 milles marins de sa côte (partie IV), d’une part, et b) à
                 la délimitation de la frontière maritime entre les espaces auxquels son
                 continent donne droit au Nicaragua, et ses îles, à la Colombie (partie V),
                 d’autre part.
                    26. La structure de l’arrêt de 2012 — et, en particulier, la séparation et
                 la juxtaposition des raisonnements et décisions qui figurent dans les par‑
                 ties IV et V — atteste que la Cour ne s’est pas définitivement prononcée
                 au fond sur la demande formulée par le Nicaragua au point I. 3) de ses
                 conclusions finales. Comme il a été indiqué ci‑dessus, dans la partie IV, la
                 Cour s’en tient à dessein à l’analyse des arguments juridiques avancés de
                 part et d’autre. Elle se garde ainsi de procéder à l’examen au fond de la
                 demande matérielle elle-même ; en même temps, elle dissocie formelle‑
                 ment cette partie de son raisonnement et l’analyse autrement plus détail‑
                 lée qu’elle consacre, dans la partie V, à la demande relative à la délimitation
                 de la zone maritime pertinente entre les deux Etats en présence.

                    27. Il en résulte un net contraste dans le traitement que la Cour réserve
                 aux deux catégories distinctes de demandes relatives au plateau continen‑
                 tal, dans les parties IV et V de l’arrêt respectivement. Dans la seconde,
                 justement intitulée « La frontière maritime », la Cour examine du point de
                 vue du fond toutes les questions que soulève la répartition des espaces
                 maritimes dont chacune des Parties pouvait se prévaloir. Il semblerait
                 que, au lieu d’en faire autant pour la demande formulée par le Nicaragua
                 au point I. 3) de ses conclusions finales, qui impliquait de déterminer le
                 tracé d’une frontière maritime suivant une ligne médiane entre les côtes
                 continentales des deux Parties, la Cour se soit uniquement focalisée sur la

                                                                                             75




7 CIJ1093.indb 147                                                                                 15/02/17 08:28

                        délimitation du plateau continental (op. ind. owada)               172

                 délimitation dans la zone de chevauchement des espaces maritimes aux‑
                 quels donnent droit, dans le cas du Nicaragua, sa côte continentale et,
                 dans celui de la Colombie, les îles que celle‑ci possède au large de la côte
                 nicaraguayenne. Rappelons que ces deux demandes parallèles du Nicara‑
                 gua, dites a) et b) au paragraphe 25 ci‑dessus, recouvrent des formations
                 géologiques et géomorphologiques totalement distinctes, de sorte que la
                 Cour s’est trouvée contrainte d’appliquer des règles de droit international
                 coutumier entièrement différentes.
                    28. Dans la partie V, la Cour ne s’est pas fait faute d’examiner les élé‑
                 ments de preuve présentés par les Parties, avant de tracer la frontière
                 maritime conformément à une jurisprudence bien établie en matière de
                 délimitation du plateau continental dans les cas où des Etats peuvent se
                 prévaloir sur c­ elui-ci de droits maritimes concurrents, c’est-à-dire suivant
                 la démarche en trois étapes précisée en l’affaire de la Délimitation mari-
                 time en mer Noire (Roumanie c. Ukraine) (arrêt, C.I.J. Recueil 2009,
                 p. 89, par. 78). Il est clair que la conclusion formulée au point 4) du dis‑
                 positif de l’arrêt de 2012 est une décision définitive et contraignante de la
                 Cour et, partant, qu’elle est chose jugée. Il semble non moins clair que,
                 lue à la lumière du raisonnement exposé dans la partie IV, la déclaration
                 qui figure au point 3) du dispositif n’est pas un prononcé par lequel la
                 Cour aurait tranché de manière concluante la question mise en cause par
                 le Nicaragua au point I. 3) de ses conclusions finales et, partant, qu’elle ne
                 peut être considérée comme revêtue de cette même autorité (Différend terri-
                 torial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II),
                 p. 719, par. 251 3)).
                    29. A la lumière de l’ensemble de ces considérations, force est de
                 conclure que c’est délibérément que la Cour a consacré aux deux ques‑
                 tions deux parties distinctes (IV et V), et ce, parce qu’elle ne souhaitait
                 pas à ce stade se livrer à un examen substantiel du fond de la demande
                 formulée par le Nicaragua au point I. 3) de ses conclusions finales.

                 iii) La charge de la preuve
                    30. Enfin, d’aucuns pourraient penser que la Cour, dans l’arrêt de
                 2012, s’est bel et bien prononcée au fond sur la demande formulée par le
                 Nicaragua au point I. 3) de ses conclusions finales, rejetant celle‑ci au
                 motif que le demandeur ne s’était pas acquitté de la charge de la preuve
                 qui lui incombait à cet égard. Il est incontestable que, dans le cadre stric‑
                 tement contentieux de la procédure généralement admise par la Cour —
                 et abstraction faite de la question de l’opportunité d’une telle approche
                 s’agissant d’instances soumises à cette institution —, la charge de la
                 preuve, et donc le poids du risque, pèse lourdement sur les épaules du
                 demandeur (onus probandi incumbit actori) (Usines de pâte à papier sur le
                 fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
                 p. 71, par. 162). Peut dès lors être tenu pour admis le principe voulant que
                 la responsabilité incombant à celui‑ci d’établir le bien‑fondé de sa préten‑
                 tion est telle qu’un manquement de sa part à établir un seul point déter‑

                                                                                            76




7 CIJ1093.indb 149                                                                                15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)               173

                 minant pourra, dans certains cas, vouer à l’échec sa demande tout entière.
                 La question se pose alors de savoir si, eu égard aux circonstances com‑
                 plexes que j’ai tenté de dépeindre ici, tel est le cas en l’espèce.
                    31. Il semblerait malavisé de conférer à la charge de la preuve un poids
                 aussi déterminant en la présente espèce, quand, pour ce qui est des faits,
                 la Cour, dans son arrêt de 2012, s’est contentée de dire que « le Nicaragua
                 n’a[vait] pas, dans [l’]instance [en question], apporté la preuve que sa
                 marge continentale s’étend[ait] suffisamment loin pour chevaucher le
                 plateau continental dont la Colombie p[ouvait] se prévaloir sur
                 ­
                 200 milles marins à partir de sa côte continentale » (Différend territorial et
                 maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 669,
                 par. 129). Conclure, sur la base d’un exposé des faits aussi succinct, que
                 le Nicaragua a manqué en droit de s’acquitter de la lourde charge de la
                 preuve lui incombant me semble revenir à « solliciter » à l’excès ce dictum
                 — d’autant que celui‑ci pourrait légitimement être interprété comme
                 étayant le point de vue de la Cour selon lequel elle n’était pas alors « en
                 mesure » de procéder à l’examen au fond de la demande, la Commission
                 des limites du plateau continental n’ayant pas reçu les informations com‑
                 plètes requises. Il semble clair, d’après ce contexte, que ce n’étaient pas
                 simplement l’insuffisance ou l’absence de preuves qui étaient en cause
                 dans l’arrêt de 2012. C’est la raison pour laquelle je considère que la troi‑
                 sième exception préliminaire de la Colombie devait être rejetée.

                                                D. Conclusion
                   32. En conclusion, lorsqu’elle est saisie d’une question relative à la
                 force obligatoire s’attachant à l’un de ses précédents arrêts, la Cour doit
                      « opérer une distinction entre, premièrement, les questions qui ont
                      été tranchées, le cas échéant implicitement, avec force de chose jugée ;
                      deuxièmement, les questions accessoires ou subsidiaires, ou obiter
                      dicta ; troisièmement, celles qui n’ont pas été tranchées du tout »
                      (Application de la convention pour la prévention et la répression du
                      crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro),
                      arrêt, C.I.J. Recueil 2007 (I), p. 95, par. 126).
                    Bien que, en raison des termes employés dans le dispositif, l’arrêt de
                 2012 ait pu quelque peu prêter à confusion, le contexte dans lequel le
                 Nicaragua avait initialement demandé la délimitation d’un plateau conti‑
                 nental au‑delà de 200 milles marins, ainsi que le traitement réservé à cette
                 demande, m’amène à penser que la Cour n’est pas parvenue à une conclu‑
                 sion finale et définitive qui lierait les Parties en tant que chose jugée. A la
                 lumière de ces éléments de contexte, il est selon moi erroné d’inférer de
                 manière automatique et quelque peu facile que la Cour a, dans son arrêt
                 de 2012, tranché la demande formulée par le Nicaragua au point I. 3) de
                 ses conclusions finales du seul fait qu’elle a, dans le dispositif, estimé « ne
                 p[ouvoir] accueillir la[dite] demande », que ce soit parce que le Nicaragua
                 n’avait pas fourni d’éléments de preuve suffisants à l’appui de sa demande

                                                                                             77




7 CIJ1093.indb 151                                                                                 15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)                174

                 ou pour toute autre raison (Différend territorial et maritime (Nicaragua
                 c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 719, par. 251 3)). La Cour
                 n’a pas rejeté la demande au fond.



                        II. Question de savoir si la Colombie peut se prévaloir
                               de la CNUDM à l’égard du Nicaragua

                    33. Je voudrais par ailleurs revenir sur un point concernant la manière
                 dont la Cour appréhende le rôle de la Commission des limites du plateau
                 continental, qui se trouve être particulièrement pertinent aux fins de la
                 cinquième exception préliminaire de la Colombie. Etant donné que je
                 souscris au raisonnement développé par la Cour dans l’arrêt, ce propos
                 pourrait paraître quelque peu oiseux, mais il est important de l’examiner
                 sur le plan des principes, s’agissant du droit applicable en la présente
                 espèce. Dans sa cinquième exception préliminaire, la Colombie soutient
                 que la demande de délimitation que le Nicaragua fonde sur son droit à un
                 plateau continental étendu est irrecevable parce que le Nicaragua n’a pas
                 obtenu la recommandation de la Commission des limites du plateau
                 continental requise par l’article 76 de la CNUDM. La question qui se
                 pose est celle de savoir si la Colombie, qui n’est pas partie à la CNUDM,
                 peut se prévaloir de celle‑ci à l’égard du Nicaragua, qui, lui, l’est.
                    34. Il est constant que, conformément à l’article 26 de la convention de
                 Vienne sur le droit des traités, « [t]out traité en vigueur lie les parties et
                 doit être exécuté par elles de bonne foi », règle dont le corollaire obligé,
                 énoncé à l’article 34 de la même convention, est qu’« [u]n traité ne crée ni
                 obligations ni droits pour un Etat tiers sans son consentement » — soit le
                 principe de res inter alios acta. Même avant l’adoption de la convention
                 de Vienne, cette règle avait été consacrée dans la jurisprudence de la
                 Cour. La Cour permanente de Justice internationale avait ainsi jugé
                 qu’« [u]n traité ne fai[sait] droit qu’entre les Etats qui y [étaient] parties ;
                 dans le doute, des droits n’en découl[aient] pas en faveur d’autres Etats »
                 (Certains intérêts allemands en Haute‑Silésie polonaise, fond, arrêt no 7,
                 1926, C.P.I.J. série A no 7, p. 29). Dans l’affaire du Plateau continental de
                 la mer du Nord (République fédérale d’Allemagne/Danemark ; République
                 fédérale d’Allemagne/Pays‑Bas), la Cour était appelée à examiner la ques‑
                 tion de savoir si l’article 6 de la convention de Genève sur le plateau
                 continental — et, plus particulièrement, les règles régissant la délimitation
                 du plateau continental entre Etats limitrophes — était opposable à la
                 République fédérale d’Allemagne, qui n’était pas partie à la convention.
                 Elle a relevé que, dès lors que l’Allemagne avait signé mais non ratifié
                 cette dernière, l’article 6 n’était « pas applicable en tant que tel aux délimi‑
                 tations visées » dans l’affaire en question, et la convention, « pas oppo‑
                 sable à la République fédérale [d’Allemagne] » (Plateau continental de la
                 mer du Nord (République fédérale d’Allemagne/Danemark ; République
                 fédérale d’Allemagne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 27, par. 34 ;

                                                                                              78




7 CIJ1093.indb 153                                                                                  15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)               175

                 p. 46, par. 83). En d’autres termes, une convention ratifiée par un Etat
                 n’est pas opposable à un Etat tiers.
                    35. Dans le présent contexte, la Cour se trouve dans une situation où
                 la Colombie, qui n’est pas partie à la convention, tente d’invoquer les
                 dispositions de son article 76 à l’encontre du Nicaragua, qui, lui, l’est. La
                 Colombie semble affirmer, sans être partie à la convention, que le Nicara‑
                 gua, qui y est partie, est tenu d’en exécuter les dispositions sans qu’il y ait
                 obligation de sa part à se soumettre à ses nombreuses prescriptions. Bien
                 que le Nicaragua ne soit pas partie à la convention de Vienne sur le droit
                 des traités, et que la Cour n’ait jamais affirmé que l’article 34 de cette
                 convention refléterait une règle coutumière de droit international, sa
                 jurisprudence permet de soutenir que la Colombie ne saurait se prévaloir
                 de l’article 76 à l’égard du Nicaragua.
                    36. Bien sûr, une règle codifiée par un accord international peut lier un
                 Etat qui n’a pas ratifié celui‑ci à d’autres titres. Une telle règle peut ainsi
                 être appliquée et opposable à un Etat tiers, lorsqu’il s’agit d’une règle de
                 droit international coutumier. Aux fins de la présente espèce, la question
                 clef est donc celle de savoir si les dispositions de la CNUDM sur les‑
                 quelles fait fond la Colombie dans sa cinquième exception préliminaire
                 — à savoir l’article 76 dans sa totalité — pourraient être opposables au
                 Nicaragua.
                    37. La situation serait, d’un point de vue juridique, très différente si la
                 Cour devait affirmer, comme elle l’a fait dans son arrêt de 2012, que le
                 Nicaragua, en tant que partie à la convention, et pour établir qu’il pos‑
                 sède en effet un plateau continental s’étendant au‑delà de 200 milles
                 marins de sa côte continentale et susceptible de générer des droits entrant
                 en concurrence avec ceux de la Colombie, est tenu d’exécuter l’obligation
                 lui incombant en vertu des dispositions de l’article 76, et le prier de ce
                 faire en préalable à l’accomplissement de sa propre tâche. Dans son arrêt
                 de 2012, la Cour a mis en lumière cette question, indiquant que, « la
                 Colombie n’étant pas partie à la CNUDM, seul le droit international
                 coutumier p[ouvait] s’appliquer à l’égard de la délimitation maritime sol‑
                 licitée par le Nicaragua », mais sans aller au‑delà de ce constat : « [L]a
                 définition du plateau continental énoncée au paragraphe 1 de l’article 76
                 de la CNUDM fait partie du droit international coutumier. » Selon elle, il
                 était clair que « point n’[était] besoin pour elle de déterminer si d’autres
                 dispositions de l’article 76 de la CNUDM f[aisaient] partie du droit inter‑
                 national coutumier » (Différend territorial et maritime (Nicaragua
                 c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 666, par. 114, 118).
                    38. Selon cette logique, la Cour, dans le présent arrêt, qui, selon moi,
                 procède d’une juste interprétation de l’arrêt de 2012, affirme qu’elle n’a
                 pas alors rejeté au fond la demande relative au plateau continental étendu,
                 mais simplement indiqué qu’elle n’était « pas en mesure » de se prononcer
                 définitivement sur cette demande, le Nicaragua n’ayant pas soumis à la
                 Commission des limites du plateau continental les informations requises
                 en vertu du paragraphe 8 de l’article 76 de la CNUDM. Pour parvenir à
                 ce constat, la Cour, dans son arrêt de 2012, n’a pas dit que cette disposi‑

                                                                                             79




7 CIJ1093.indb 155                                                                                 15/02/17 08:28

                         délimitation du plateau continental (op. ind. owada)                176

                 tion avait valeur de règle coutumière de droit international, bien qu’elle
                 eût indiqué plus en amont que le droit applicable était le droit internatio‑
                 nal coutumier. Elle a certes renvoyé au dictum qu’elle avait formulé dans
                 l’affaire du Différend territorial et maritime entre le Nicaragua et le Hon-
                 duras dans la mer des Caraïbes (Nicaragua c. Honduras), mais celui‑ci
                 impliquait un différend entre deux Etats parties à la CNUDM et, partant,
                 l’application du droit conventionnel. C’est autre chose pour la Cour que
                 d’affirmer que le Nicaragua, en tant que partie à la CNUDM, est lié par
                 l’article 76 de c­elle-ci indépendamment de la question de savoir si la
                 Colombie y est également partie. Or, la Cour, soulignant que la conven‑
                 tion avait « pour objet d’établir « un ordre juridique pour les mers et les
                 océans » », a fait précisément cela, concluant que, « [e]u égard à l’objet et
                 au but de la CNUDM, tels qu’exposés dans son préambule, le fait que la
                 Colombie n’y soit pas partie n’exon[érait] pas le Nicaragua des obliga‑
                 tions qu’il tient de l’article 76 de cet instrument » (C.I.J. Recueil 2012 (II),
                 p. 669, par. 126).
                    39. Ce prononcé peut être admis comme fondé en droit, pour ce qui est
                 de la relation entre le Nicaragua et la Cour. Mais la question devient tout
                 autre en termes de droit applicable dès lors qu’il s’agit de savoir si la
                 Colombie, en tant qu’Etat non partie à la convention, peut faire grief au
                 Nicaragua de ne s’être pas conformé aux dispositions de l’article 76.
                 En tout état de cause, l’important est que, au présent stade de la procé‑
                 dure, la Cour n’y répond ni par l’affirmative ni par la négative. Si je sous‑
                 cris au raisonnement qui la conduit à rejeter la cinquième exception
                 préliminaire de la Colombie, j’estime qu’il existe une raison supplémen‑
                 taire de ce faire : les dispositions pertinentes de l’article 76 de la CNUDM
                 ne peuvent être invoquées à l’égard du Nicaragua par la Colombie, à
                 moins que celle‑ci ne puisse établir qu’il s’agit de règles de droit interna‑
                 tional coutumier.

                                                                  (Signé) Hisashi Owada.




                                                                                              80




7 CIJ1093.indb 157                                                                                  15/02/17 08:28

